ORDER
PER CURIAM.
James Bowzer (Defendant) appeals from the judgment of the trial court entered following a jury verdict convicting him of one count of robbery in the first degree in violation of section 569.020, RSMo 2000. We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claim of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no jurisprudential value. We have, however, provided a memorandum for the use of the parties only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).